DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species III in the reply filed on 04/15/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2022. Note claim 10 is drawn nonelected species I. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 3 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “between approximately 30 and approximately 60” in the claim has been rendered indefinite by the use of the term “approximately”.
The term “approximately” in claim 4 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately 40” in the claim has been rendered indefinite by the use of the term “approximately”.
The term “approximately” in claim 5 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “between approximately 8 and approximately 25” in the claim has been rendered indefinite by the use of the term “approximately”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govoreanu (US 2014/0367631).
Regarding claim 1, Govoreanu discloses, in FIG. 1a and in related text, a device comprising: 
a first electrode (12); 
a barrier layer (17 HfO2); 
a tunneling layer (16) comprising a first dielectric constant (10), wherein the barrier layer (17) is between the first electrode (12) and the tunneling layer (16); 
an active layer (15) comprising a second dielectric constant (40) that is greater than the first dielectric constant (10), wherein the tunneling layer (16) is between the barrier layer (17) and the active layer (15); and 
a second electrode (11), wherein the active layer (15) is between the tunneling layer (16) and the second electrode (11) (see Govoreanu, [0066], [0072], [0075]-[0076]).
Regarding claim 2, Govoreanu discloses wherein the second dielectric constant (40) is at least 1.5 times larger than the first dielectric constant (10) (see Govoreanu, [0075]-[0076], and discussion on claim 1 above).
Regarding claim 3, Govoreanu discloses wherein the second dielectric constant (40) is between approximately 30 and approximately 60 (see Govoreanu, [0076], and discussion on claim 1 above).
Regarding claim 4, Govoreanu discloses wherein the second dielectric constant (40) is approximately 40 (see Govoreanu, [0076], and discussion on claim 1 above).
Regarding claim 5, Govoreanu discloses wherein the first dielectric constant (10) is between approximately 8 and approximately 25 (see Govoreanu, [0075], and discussion on claim 1 above)
Regarding claim 7, Govoreanu discloses wherein the active layer (15) comprises titanium oxide (see Govoreanu, [0091]).
Regarding claim 8, Govoreanu discloses wherein the active layer (15) comprises hafnium oxide (see Govoreanu, [0091]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Govoreanu in view of Trinh (US 2021/0066587).
Regarding claim 9, Govoreanu discloses the device of claim 1.
Govoreanu discloses that the active layer (15) is a dielectric layer such as tantalum oxide or titanium oxide in a memory device (see Govoreanu, [0091])
Govoreanu does not explicitly disclose wherein the active layer comprises cerium oxide.
Trinh teaches a dielectric layer in a memory device is tantalum oxide, titanium oxide or cerium oxide (see Trinh, [0024]). Trinh teaches wherein the active layer comprises cerium oxide.
Govoreanu and Trinh are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Govoreanu with the features of Trinh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Govoreanu to include wherein the active layer comprises cerium oxide, as taught by Trinh, because it is simple substitution of one known element for another to obtain predictable results. See MPEP § 2143.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0058705) in view of Rao (K. V. Rao et al., Dielectric Properties of Cobalt Oxide, Nickel Oxide, and Their Mixed Crystals, Journal of Applied Physics 36, 2031 (1965)) and Robertson (J. Robertson, High dielectric constant oxides, Eur. Phys. J. Appl. Phys. 28, 265–291 (2004)).
Regarding claim 1, Sharma discloses, in FIG. 2 and in related text, a device comprising: 
a first electrode (118); 
a barrier layer (122b silicon oxide); 
a tunneling layer (116 cobalt oxide) comprising a first dielectric constant, wherein the barrier layer (122b) is between the first electrode (118) and the tunneling layer (116); 
an active layer (114 titanium oxide) comprising a second dielectric constant, wherein the tunneling layer (116) is between the barrier layer (122b) and the active layer (114); and 
a second electrode (110), wherein the active layer (114) is between the tunneling layer (116) and the second electrode (110) (see Sharma, [0037], [0039]-[0040], [0064]).
Sharma does not explicitly disclose a second dielectric constant that is greater than the first dielectric constant.
Rao teaches that a dielectric constant for cobalt oxide is 12.9 (see Rao, Table I). Robertson teaches that a dielectric constant for titanium oxide is 80 (see Robertson, Table 2). Thus Rao and Robertson together with Sharma teaches a second dielectric constant (80 for titanium oxide) that is greater than the first dielectric constant (12.9 for cobalt oxide).
Sharma, Rao and Robertson are analogous art because they both are directed to solid state materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sharma with the features of Rao and Robertson because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma to include a second dielectric constant that is greater than the first dielectric constant, as taught by Rao and Robertson, because of dielectric properties of cobalt oxide and titanium oxide (see Rao, Table I; Robertson, Table 2).
Regarding claim 2, Sharma in view of Rao and Robertson teaches the device of claim 1.
Rao and Robertson teaches wherein the second dielectric constant (80 for titanium oxide) is at least 1.5 times larger than the first dielectric constant (12.9 for cobalt oxide) (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Sharma in view of Rao and Robertson teaches the device of claim 1.
Rao teaches wherein the first dielectric constant (12.9 for cobalt oxide) is between approximately 8 and approximately 25 (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Sharma in view of Rao and Robertson teaches the device of claim 1.
Sharma discloses wherein the tunneling layer (116) comprises cobalt oxide (see discussion on claim 1 above).
Regarding claim 7, Regarding claim 6, Sharma in view of Rao and Robertson teaches the device of claim 1.
Sharma discloses wherein the active layer (114) comprises titanium oxide (see discussion on claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811